Title: To John Adams from Jeremy Belknap, 13 February 1790
From: Belknap, Jeremy
To: Adams, John



Boston Febr 13 1790

Permit me, dear Sir, to recommend to you my worthy friend the Revd Dr Cutler of Ipswich whose Character in the botanical Line is doubtless, known to you—
His engagements with the Ohio Company & his concern in the settlement of the Western territory & the establishment of a permanent foundation for Literature in that new Region, will give him consequence in your Eye; & may require some advice & assistance, such as I am sure you are both able & willing to afford.
With every sentiment of Esteem & Respect / I am Dr Sir yr obliged friend & / hble servt

Jeremy Belknap